Meade Technologies Inc
455 Broadway, 4th Floor
New York, NY 10013






October 30, 3007




Mr. Michael Hlavsa




Dear Michael:


This letter shall confirm our recent discussions concerning the terms and
conditions of your employment with Meade Technologies, Inc. (the "Company").


Title:  You will be employed as Chief Financial Officer and will be appointed to
the Company’s Board of Directors


Effective Date:  Your employment will begin on or before November 15, 2007.


Base Salary:  Your annual base salary shall be $120,000.00 less all applicable
withholdings, such salary to be paid in accordance with the Company’s prevailing
payroll practices.


Bonus:  You will also be entitled to a performance bonus of up to $120,000.00
subject to you achieving certain reasonable performance metrics.


Option Grant:  You will be entitled to receive an option grant to purchase
120,000 shares of the Company's Class A Common Stock, subject to Board approval,
vesting and other terms and conditions of the Company's 2007 Stock Incentive
Plan and the related Notice of Stock Option Grant.   Your grant will have a
strike price equal to the fair market value of the Company's Class A Common
Stock on the date of Board approval.


Employment Verification:  Pursuant to federal law, this offer of employment is
conditioned on your ability to provide satisfactory proof of your eligibility to
work in the United States within three days of your first day of work.


Confidentiality:  During your employment and thereafter, if your employment is
discontinued for any reason whatsoever, you agree to keep strictly confidential
all trade secrets and information that the Company holds proprietary or
confidential.  You also agree that as a condition of your employment, you will
sign a Company-standard Employee Proprietary Information and Inventions and
Non-Competition Agreement.


Employee Representations:  You represent that:  (1) you are not a party to any
agreement that would prohibit you from entering into employment with the
Company; (2) no trade secret or proprietary information belonging to your
previous employer will be disclosed by you at the Company and that no such
information, whether in the form of documents, memoranda, software, drawings,
etc., will be retained by you or brought with you to the Company; and (3) you
have brought to the Company’s attention and provided it with a copy of any
agreement that may impact your future employment at the Company, including but
not limited to any non-disclosure, non-competition, non-solicitation or
invention assignment agreements containing future work restrictions.
 
 

--------------------------------------------------------------------------------



 
At-Will Employment:  Your employment with the Company is "At-Will."  This means
that you have the right to terminate your employment at any time and for any
reason.  Likewise, the Company may terminate your employment with or without
cause at any time and for any reason.  Accordingly, this letter is not to be
construed or interpreted as containing any guarantee of continued
employment.  As such, the recitation of certain time periods in this letter is
solely for the purpose of defining your compensation.  It is also not to be
construed or interpreted as containing any guarantee of any particular level or
nature of compensation.


This letter reflects the entire agreement regarding the terms and conditions of
your employment.  Accordingly, it supersedes and completely replaces any prior
oral or written communication on this subject.


We feel the package we have developed for you is attractive and anticipate that
you will make a critical contribution to the Company as it develops over the
coming years.  We look forward to having you join the Company.


If you agree with the foregoing, please sign this letter in the space provided
below and return the original executed copy.


Sincerely yours,




/s/Darren
Rennick                                                                                           _________________________
Darren
Rennick                                                                                                
Date
President




Receipt Acknowledged:




/s/Michael
Hlavsa                                                                                            
                                                        
Michael
Hlavsa                                                                                                     Date

